DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 10, 11, 15, 20, and 21 previously were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.  Claims 2, 9, and 16 have been canceled.  Accordingly, claims 1, 3-8, 12-14, and 17-29 are pending and under current examination.

Response to Arguments
	Applicant’s arguments filed 12/24/2020 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  
	All previously issued rejections of claims 2 and 9 are withdrawn in view of Applicant’s cancelation of these claims.
	Applicant argues that even if Takubo teaches 95% ethanol, Applicant has shown criticality of the claimed range in alleged support of unexpected results.  Applicant argues that Takubo’s 95% ethanol is “not sufficient to establish that Takubo recognized any effects that an ethanol-to-water weight ratio may have had on its banding composition, and it certainly is not a sufficient disclosure that could be used to rebut Applicant’s evidence of criticality”.  Applicant argues that because Applicant’s ethanol-to-water ratio range is result effective, the alleged lack of teaching of the ratio range is not “excused” based on Takubo’s teaching.  Applicant concludes that the specification shows the claimed ethanol-to-water ratio to be critical.  Applicant asserts that because Takubo does not recognize the aforementioned ratio as a result-effective-variable, Applicant’s teaching of a range cannot be dismissed as obvious routine experimentation.
	In reply, Applicant’s argument has been fully considered but, in regard to claim 1, is not persuasive to overcome Takubo’s specific teaching of 95% ethanol useful in an amount of from about 
	Applicant argues that He’s methods may be used without organic solvents.  In response to applicant's argument that He excludes organic solvents, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, it is maintained that He has been cited for its teaching of a polymer in acid resistant banding solutions.	
Applicant argues that contrary to the Office’s interpretation, Takubo does not teach HPMCAS as a banding composition but rather only includes this polymer as an ingredient in a capsule shell.  Applicant further asserts that there is no motivation for looking to He to cure Takubo’s deficiency as outlined in the rejection of record.  Applicant concludes that the motivation of record is based on the Office’s alleged misinterpretation of Takubo’s teaching of HPMCAS.  In reply, it is maintained that Takubo teaches HPMCAS as a film-forming aid (see [0055]) in a disclosure directed to hard capsules (see [0052]) which specifically may be used for banding (see title, [0018]-[0020], [0068] for instance).  Specifically, Takubo teaches that the shellac solution itself may be banded (see [0068]) and that ink vehicle viscosity may be adjusted by changing solvent (see [0070] and examples).  Takubo’s teaching appears to teach capsules comprise a capsule material and a banding material taken together to form a banded capsule product.  Applicant’s position appears to be based on a narrower reading of the claim than its broadest reasonable interpretation.  It is further noted that while the cited art is directed to “banding” compositions, in the claim as written, “acid resistant banding or sealing” as recited in the preamble recites an intended use but does not impart further structural limitations into the claims.  Nonetheless, assuming arguendo that Takubo does not teach HPMCAS in a banding composition but only in a capsule itself, He provides rationale for including HPMCAS in a banding composition by teaching the banding composition to be applied to and therefore comprise the capsule itself particularly when dip molded or injected molded for instance (see [0035]).  Accordingly, Applicant’s argument is not persuasive, and the cited references are considered to teach all claimed components.

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 12-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0140084 A1 (“Takubo”) in view of US 2014/0360404 A1 (“He” et al.).
	The instant claims are drawn to a composition comprising at least one acid resistant polymer which has been elected to be hydroxypropyl methylcellulose acetate succinate, “HPMCAS”; at least one alkaline material; ethanol; and water, wherein the weight ratio of organic solvent to water is from greater than 60:40 to 100:0.
	Regarding claims 1, 3, 4, and 8, Takubo teaches an acid resistant banding solution for two piece hard capsules (see abstract, in particular).  HPMCAS is among the suitable film forming aids disclosed (see [0055]).  Ammonia in water is among the alkali compounds which may desirably be employed (see [0047]).  And Takubo further specifies exemplary alcohols for use to include 95% ethanol (95% ethanol, 5% water)(see [0046]) and generally discloses that the alcohol is present in an amount of from about 15 to about 70 weight percent of the total composition (see Takubo claim 6)(overlapping range with claims 5 and 6). Takubo teaches that adjusting the amount of solvent may be performed in order to adjust the viscosity of the solution (see Table 5), including viscosity parameters within the instantly claimed range (limitations of claim 7).
	While Takubo teaches all components instantly claimed, Takubo does not specify an embodiment necessarily including the components addressed above.  He cures this deficiency by providing rationale for selecting the particular polymer and acid resistant polymers included in Takubo’s broader teachings.
He teaches an acid resistant banding solution for acid resistant two piece hard capsules (see abstract, in particular).  He specifies HPMCAS, hydroxypropylmethylcellulose acetate succinate (see [0020]) as the at least one acid resistant polymer (see [0033]).  He further teaches ammonia among the acceptable at least one alkaline compounds (see [0034]) and water as solvent (see [0029]).
Both Takubo and He are directed to acid resistant banding solutions for two piece hard capsule products.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to select the HPMCAS and ammonia components from those generally disclosed by Takubo, and one would have been motivated to do so based on He’s teaching of these particular components in very similar formulations made and used successfully.
As to claims 12-14, these claims recite product-by-process claim language which does not appear to distinguish the claimed product over the product taught by the cited references as outlined above.  Product-by-process claims are not limited to manipulations of recited steps, only the structure implied by the steps.  Accordingly, the burden is shifted to applicant to show a nonobvious difference.  Nonetheless, it is noted that Takubo teaches molding (see Table 4) and sealing (see [0019]) with desirably overlapping regions and sealing techniques (see [0063]) where the degree of overlap appears to constitute a design choice in accordance with Takubo’s teachings.
Further regarding claims 17 and 18, Takubo does not specify the particular weight ratio of solvent or organic solvent amount the same as claimed.  However, it would have been prima facie obvious to increase the amount of organic solvent in order to increase the ease of formulation made possible by the alcohol component or to increase the relative amount of water in order to increase the polarity and/or solubilization characteristics of the solvent considered as a whole.  Doing so would have been part of routine optimization procedure, based on Takubo’s teaching of ranges of various acceptable amounts of these components and further based on Takubo’s teaching that ink vehicle viscosity can desirably be adjusted by changing the amount of solvent to provide excellent banding quality (see [0070]).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to claim 19, since the aforementioned composition addresses all components instantly claimed and since a product and its properties are inseparable, the aforementioned composition as taught by Takubo and He is considered to meet the functional characteristic described in claim 19. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617